Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive. 
The Applicant argues that the reference do not disclose or suggest the limitation of “determining a number of expressions of disinterest in media assets having a content attribute that matches the at least one content attribute of the first media asset that have been received from the user” and “in response to determining that the number of expressions of disinterest that have been received from the user exceeds a threshold, decreasing a weight associated with the at least one content attribute”. The Examiner respectfully disagrees.
The Examiner indicated that Craner discloses determining expressions of disinterest in media assets having a content attribute that matches the at least one content attribute of the first media asset that have been received from the user. For example, Craner discloses that user ratings submissions are saved and retrieved to assist an authorized supervisor in setting up and maintaining palettes. For example, an authorized supervisor may choose to discontinue or remove media content that consistently receives poor ratings from palette viewers; see at least paragraph 0091.
So if a first user provided a first rating as “less baseball” and a second user provided a second rating as “less baseball”, baseball games will be discontinue or even removed from the suggested media content. Therefore, determining expression of disinterest in all the baseball games.
The Examiner also indicated that Craner is not clear about in response to determining that the number of expressions exceeds a threshold, decreasing a weight associated with the at least one content attribute, wherein each weight of a plurality of weights is associated with a 
Itakura discloses the above limitations. For example, Itakura discloses that when a user views or listens to recommended content candidates, the updated unit increase or decrease the importance score of the preference keyword corresponding to the content according to a predetermined rule; see at least paragraph 0043.
It appears that the Applicant is arguing references individually. The Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
No amendments were made to the claims. The claims stand rejected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 51-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 10,708,664. Although the claims at issue are not identical, they are not patentably distinct from each other.
Current Application 16/889,162
Patent No. US 10,708,664
51.    (New) A method for recommending media assets to a user for including in a playlist, the method comprising:



generating for display, for the user, representations of a plurality of media assets in a playlist;
receiving, from the user, an expression of disinterest in a first media asset of the plurality of media assets;

based on receiving the expression of disinterest:
identifying at least one content attribute of the first media asset; 







determining a number of expressions of disinterest in media assets having a content attribute that matches the at least one content attribute of the first media asset that have been received from the user;
in response to determining that the number of expressions of disinterest that have been received from the user exceeds a threshold, decreasing a weight associated with the at least one content attribute, wherein each weight of a plurality of weights is associated with a respective content attribute of a plurality of content attributes;







determining, based on the decreased weight, a second media asset for recommendation to the user; and

generating for display a recommendation for the second media asset.

52.    (New) The method of claim 51, further comprising: receiving, from the user, an expression of disinterest in the recommendation for the second media asset; and
in response to receiving the expression of disinterest in the recommendation for the second media asset:
updating a user profile associated with the user based on the expression of disinterest in the recommendation;
determining a recommendation for a third media asset for inclusion in the playlist for the user based on the updated user profile associated with the user; and
generating for display the recommendation for the third media asset.

53.    (New) The method of claim 51, wherein receiving the expression of disinterest in the first media asset comprises receiving a request from the user to remove the first media asset from the playlist prior to playback of the first media asset.

54.    (New) The method of claim 51, wherein receiving the expression of disinterest in the first media asset comprises receiving a request to terminate playback of the first media asset before a threshold time has elapsed from a start time of the playback of the first media asset.

55.    (New) The method of claim 51, wherein receiving the expression of disinterest in the first media asset comprises determining that a proportion of the first media asset viewed uninterrupted by the user is less than a threshold proportion.

56.    (New) The method of claim 51, wherein receiving the expression of disinterest in the first media asset comprises:
receiving a feedback about the first media asset from the user; and
determining that the feedback corresponds to a pre-defined expression of disinterest.

57.    (New) The method of claim 51, wherein a user profile associated with the user includes a plurality of attribute types and corresponding weights, wherein the corresponding weights are initialized to default values based on age of the user.

58.    (New) The method of claim 51, further comprising receiving, from a second user, selection of a plurality of media assets to be included in the playlist for the user.

59.    (New) The method of claim 58, further comprising generating for display, for the second user, representations of a plurality of media assets to be included in the playlist for the user.

60.    (New) The method of claim 58, wherein receiving, from the second user, selection of a plurality of media assets to be included in the playlist for the user further comprises receiving, from the second user, a selection of a subset of media assets of a plurality of media assets for which the respective number of expressions of disinterest received from the user does not exceed the threshold.









61.    (New) A system for recommending media assets to a user for including in a playlist, the system comprising:
input circuitry; and control circuitry configured to:

generate for display, for the user, representations of a plurality of media assets in a
playlist;
receive, from the user, using the input circuitry, an expression of disinterest in a first media asset of the plurality of media assets;
based on receiving the expression of disinterest:
identify at least one content attribute of the first media asset; determine a number of expressions of disinterest in media assets having a content attribute that matches the at least one content attribute of the first media asset that have been received from the user;
in response to determining that the number of expressions of disinterest that have been received from the user exceeds a threshold, decrease a weight associated with the at least
one content attribute, wherein each weight of a plurality of weights is associated with a respective content attribute of a plurality of content attributes;










determine, based on the decreased weight, a second media asset for recommendation to the user; and

generate for display a recommendation for the second media asset.

62.    (New) The system of claim 61, wherein the control circuitry is further configured to: receive, from the user, an expression of disinterest in the recommendation for the second
media asset; and
in response to receiving the expression of disinterest in the recommendation for the second media asset:
update a user profile associated with the user based on the expression of disinterest in the recommendation;
determine a recommendation for a third media asset for inclusion in the playlist for the user based on the updated user profile associated with the user; and
generate for display the recommendation for the third media asset.

63.    (New) The system of claim 61, wherein the control circuitry configured to receive, using the input circuitry, the expression of disinterest in the first media asset is further configured to receive, using the input circuitry, a request from the user to remove the first media asset from the playlist prior to playback of the first media asset.

64.    (New) The system of claim 61, wherein the control circuitry configured to receive, using the input circuitry, the expression of disinterest in the first media asset is further configured to receive, using the input circuitry, a request to terminate playback of the first media asset before a threshold time has elapsed from a start time of the playback of the first media asset.

65.    (New) The system of claim 61, wherein the control circuitry configured to receive, using the input circuitry, the expression of disinterest in the first media asset is further configured to determine that a proportion of the first media asset viewed uninterrupted by the user is less than a threshold proportion.

66.    (New) The system of claim 61, wherein the control circuitry configured to receive, using the input circuitry, the expression of disinterest in the first media asset is further configured to: receive, using the input circuitry, a feedback about the first media asset from the user; and determine that the feedback corresponds to a pre-defined expression of disinterest.

67.    (New) The system of claim 61, wherein a user profile associated with the user includes a plurality of attribute types and corresponding weights, wherein the corresponding weights are initialized to default values based on age of the user.

68.    (New) The system of claim 61, wherein the control circuitry is further configured to receive, from a second user, using the input circuitry, selection of a plurality of media assets to be included in the playlist for the user.

69.    (New) The system of claim 68, wherein the control circuitry is further configured to generate for display, for the second user, representations of a plurality of media assets to be included in the playlist for the user.

70.    (New) The system of claim 68, wherein the control circuitry configured to receive, from the second user, using the input/output circuitry, selection of a plurality of media assets to be included in the playlist for the user is further configured to receive, from the second user, using the input/output circuitry, a selection of a subset of media assets of a plurality of media assets for which the respective number of expressions of disinterest received from the user does not exceed the threshold.
  1. A method for recommending media assets to a first user for inclusion in a playlist for a second user, the method comprising: 
receiving, from the first user, a selection of a plurality of media assets to be included in the playlist for the second user; 
generating for display, for the second user, representations of the plurality of media assets in the playlist; 
receiving, from the second user, an expression of disinterest in a first media asset of the plurality of media assets; 
based on receiving the expression of disinterest: retrieving metadata associated with the first media asset; identifying a plurality of content attribute types from the retrieved metadata that identifies content of the first media asset; retrieving a user profile associated with the second user; and in response to determining that the plurality of content attribute types from the retrieved metadata are stored in a content attribute data structure of the user profile: determining whether a number of expressions of disinterest received during a period of time exceeds a threshold number of expressions of disinterest; 

in response to determining that the number of expressions of disinterest received during the period of time does not exceed the threshold number of expressions of disinterest, decreasing a weight for each of the plurality of content attribute types to update the content attribute data structure of the user profile; and 
in response to determining that the number of expressions of disinterest received during the period of time exceeds the threshold number of expressions of disinterest, making no changes to the content attribute data structure of the user profile; 


determining a recommendation for a second media asset for inclusion in the playlist for the second user based on the updated user profile associated with the second user; and 
generating for display, for the first user, the recommendation for the second media asset. 
    
2. The method of claim 1, further comprising: receiving, from the first user, an expression of disinterest in the recommendation for the second media asset; in response to receiving the expression of disinterest in the recommendation for the second media asset, updating the user profile associated with the second user based on the expression of disinterest in the recommendation; and determining a recommendation for a third media asset for inclusion in the playlist for the second user based on the updated user profile associated with the second user; and generating for display, for the first user, the recommendation for the third media asset. 
   


 3. The method of claim 1, wherein receiving the expression of disinterest in the first media asset comprises receiving a request from the second user to remove the first media asset from the playlist prior to playback of the first media asset. 
    

4. The method of claim 1, wherein receiving the expression of disinterest in the first media asset comprises receiving a request to terminate playback of the first media asset before a threshold time has elapsed from a start time of the playback of the first media asset. 
   
 5. The method of claim 1, wherein receiving the expression of disinterest in the first media asset comprises determining that a proportion of the first media asset viewed uninterrupted by the second user is less than a threshold proportion. 
    

6. The method of claim 1, wherein receiving the expression of disinterest in the first media asset comprises: receiving a feedback about the first media asset from the second user; and determining that the feedback corresponds to a pre-defined expression of disinterest. 
    

7. The method of claim 1, wherein the user profile associated with the second user includes a plurality of attribute types and corresponding weights, wherein the corresponding weights are initialized to default values based on age of the second user. 
   
 8. The method of claim 1, wherein receiving, from the first user, the selection of the plurality of media assets to be included in the playlist for the second user further comprises: receiving, from the first user, a selection of a subset of media assets of the plurality of media assets for which the expression of disinterest from the second user is to be disregarded; and wherein updating the user profile associated with the second user based on the expression of disinterest in the first media asset further comprises: determining whether the first media asset is included in the subset of media assets for which the expression of disinterest is to be disregarded; in response to determining that the first media asset is included in the subset of media assets for which the expression of disinterest from the second user is to be disregarded, making no changes to the user profile associated with the second user based on the expression of disinterest in the first media asset; and in response to determining that the first media asset is not included in the subset of media assets for which the expression of disinterest from the second user is to be disregarded, updating the user profile associated with the second user based on the expression of disinterest in the first media asset. 
    9. A system for recommending media assets to a first user for inclusion in a playlist for a second user, the system comprising: control circuitry configured to: receive, from the first user, a selection of a plurality of media assets to be included in the playlist for the second user; generate for display, for the second user, representations of the plurality of media assets in the playlist; 
receive, from the second user, an expression of disinterest in a first media asset of the plurality of media assets; 
based on receiving the expression of disinterest: retrieve metadata associated with the first media asset; identify a plurality of content attribute types from the retrieved metadata that identifies content of the first media asset; retrieve a user profile associated with the second user; and 

in response to determining that the plurality of content attribute types from the retrieved metadata are stored in a content attribute data structure of the user profile: determine whether a number of expressions of disinterest received during a period of time exceeds a threshold number of expressions of disinterest; in response to determining that the number of expressions of disinterest received during the period of time does not exceed the threshold number of expressions of disinterest, decrease a weight for each of the plurality of content attribute types to update the content attribute data structure of the user profile; and in response to determining that the number of expressions of disinterest received during the period of time exceeds the threshold number of expressions of disinterest, make no changes to the content attribute data structure of the user profile; 
determine a recommendation for a second media asset for inclusion in the playlist for the second user based on the updated user profile associated with the second user; and 
generate for display, for the first user, the recommendation for the second media asset. 
    
10. The system of claim 9, wherein the control circuitry is further configured to: receive, from the first user, an expression of disinterest in the recommendation for the second media asset; in response to receiving the expression of disinterest in the recommendation for the second media asset, update the user profile associated with the second user based on the expression of disinterest in the recommendation; and determine a recommendation for a third media asset for inclusion in the playlist for the second user based on the updated user profile associated with the second user; and generate for display, for the first user, the recommendation for the third media asset. 
    



11. The system of claim 9, wherein the control circuitry configured to receive the expression of disinterest in the first media asset is further configured to receive a request from the second user to remove the first media asset from the playlist prior to playback of the first media asset. 
   
 12. The system of claim 9, wherein the control circuitry configured to receive the expression of disinterest in the first media asset is further configured to receive a request to terminate playback of the first media asset before a threshold time has elapsed from a start time of the playback of the first media asset. 
  

  13. The system of claim 9, wherein the control circuitry configured to receive the expression of disinterest in the first media asset is further configured to determine that a proportion of the first media asset viewed uninterrupted by the second user is less than a threshold proportion. 
   

 14. The system of claim 9, wherein the control circuitry configured to receive the expression of disinterest in the first media asset is further configured to: receive a feedback about the first media asset from the second user; and determine that the feedback corresponds to a pre-defined expression of disinterest. 
   


 15. The system of claim 9, wherein the user profile associated with the second user includes a plurality of attribute types and corresponding weights, wherein the control circuitry is further configured to initialize the corresponding weights to default values based on age of the second user. 
    16. The system of claim 9, wherein the control circuitry configured to receive, from the first user, the selection of the plurality of media assets to be included in the playlist for the second user is further configured to: receive, from the first user, a selection of a subset of media assets of the plurality of media assets for which the expression of disinterest from the second user is to be disregarded; and wherein updating the user profile associated with the second user based on the expression of disinterest in the first media asset further comprises: determine whether the first media asset is included in the subset of media assets for which the expression of disinterest is to be disregarded; in response to determining that the first media asset is included in the subset of media assets for which the expression of disinterest from the second user is to be disregarded, make no changes to the user profile associated with the second user based on the expression of disinterest in the first media asset; and in response to determining that the first media asset is not included in the subset of media assets for which the expression of disinterest from the second user is to be disregarded, update the user profile associated with the second user based on the expression of disinterest in the first media asset. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51-54, 56-64 and 66-70 are rejected under 35 U.S.C. 103 as being unpatentable over Craner (US 2011/0099572) in view of Itakura (US 2012/0066235).
Regarding claim 51, Craner discloses a method for recommending media assets to a user for inclusion in a playlist, the method comprising:
generating for display, for the user, representations of a plurality of media assets in a playlist (displaying one or more media elements to be rated; see at least paragraphs 0090-0092);
receiving, from the user, an expression of disinterest in a first media asset of the plurality of media assets (highlight and select a desired rating wherein the rating can be “never again” rating; see at least paragraphs 0090-0092);
based on receiving the expression of disinterest:
identifying at least one content attribute of the first media asset (the user can add comments based on the content itself such as “more sports like this please” or “less baseball, more football”; see at least paragraphs 0090-0092);
determining, a second media asset for recommendation to the user (rating submissions received from the rating display are used in suggesting media content for inclusion in a palette; see at least paragraphs 0090-0092); and
generating for display a recommendation for the second media asset (displaying the recommendations; see at least paragraphs 0090-0092).
Craner discloses determining expressions of disinterest in media assets having a content attribute that matches the at least one content attribute of the first media asset that have been received from the user, but is not clear about in response to determining that the number of expressions exceeds a threshold, decreasing a weight associated with the at least one content attribute, wherein each weight of a plurality of weights is associated with a respective content attribute of a plurality of content attributes and determining, based on the decreased weight, a second media asset for recommendation.
Itakura discloses the above missing limitations; when a user views or listens to recommended content candidates, the updated unit increase or decrease the importance score of the preference keyword corresponding to the content according to a predetermined rule; see at least paragraph 0043.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Craner by the teachings of Itakura by having the above limitations so to make an evaluation according to the user’s preference under a plurality of conditions and to update the importance score of the preference keyword; see at least paragraph 0043.

Regarding claim 52, Craner in view of Itakura disclose the method of claim 51, further comprising:
receiving, from the user, an expression of disinterest in the recommendation for the second media asset (Craner; see at least paragraphs 0090-0092);
in response to receiving the expression of disinterest in the recommendation for the second media asset:
updating the user profile associated with the user based on the expression of disinterest in the recommendation (Craner; see at least paragraphs 0090-0092); and
determining a recommendation for a third media asset for inclusion in the playlist for the user based on the updated user profile associated with the user (Craner; see at least paragraphs 0090-0092); and 
generating for display the recommendation for the third media asset (Craner; see at least paragraphs 0090-0092).

Regarding claim 53, Craner in view of Itakura disclose the method of claim 51, wherein receiving the expression of disinterest in the first media asset comprises receiving a request from the user to remove the first media asset from the playlist prior to playback of the first media asset (Craner; see at least paragraphs 0090-0092).

Regarding claim 54, Craner in view of Itakura disclose the method of claim 51, wherein receiving the expression of disinterest in the first media asset comprises receiving a request to terminate playback of the first media asset before a threshold time has elapsed from a start time of the playback of the first media asset (Craner; see at least paragraphs 0090-0092).

	Regarding claim 56, Craner in view of Itakura disclose the method of claim 51, wherein receiving the expression of disinterest in the first media asset comprises:
receiving a feedback about the first media asset from the user; and 
determining that the feedback corresponds to a pre-defined expression of disinterest (Craner; see at least paragraphs 0090-0092).

Regarding claim 57, Craner in view of Itakura disclose the method of claim 51, wherein the user profile associated with the  user includes a plurality of attributes types and corresponding weights, wherein the corresponding weights are initialized to default values based on age of the user (see at least paragraphs 0034 and 0079).

Regarding claim 58, Craner in view of Itakura disclose the method of claim 51, further comprising receiving, from a second user, selection of a plurality of media assets to be included in the playlist for the user (Craner; see at least paragraphs 0090-0092).

 Regarding claim 59, Craner in view of Itakura disclose the method of claim 58, further comprising generating for display, for the second user, representations of a plurality of media assets to be included in the playlist for the user (Craner; see at least paragraphs 0090-0092).

Regarding claim 60, Craner in view of Itakura disclose the method of claim 58, wherein receiving, from the second user, selection of a plurality of media assets to be included in the playlist for the user further comprises receiving, from the second user, a selection of a subset of media assets of a plurality of media assets for which the respective number of expressions of disinterest received from the user does not exceed the threshold (Craner; see at least paragraphs 0090-0092).

Claim 61 is rejected on the same grounds as claim 51.
Claim 62 is rejected on the same grounds as claim 52.
Claim 63 is rejected on the same grounds as claim 53.
Claim 64 is rejected on the same grounds as claim 54.
Claim 66 is rejected on the same grounds as claim 56.
Claim 67 is rejected on the same grounds as claim 57.
Claim 68 is rejected on the same grounds as claim 58.
Claim 69 is rejected on the same grounds as claim 59.
Claim 70 is rejected on the same grounds as claim 60.

Claims 55 and 65 are rejected under 35 U.S.C. 103(a) as being unpatentable over Craner in view of Itakura and further in view of Fingal (US 2014/0181910).
Regarding claim 55, Craner in view of Itakura disclose the method of claim 51, wherein receiving the expression of disinterest in the first media asset; as above, but are not clear about determining that a proportion of the first media asset viewed uninterrupted by the second user is less than a threshold proportion.
Fingal discloses the above missing limitations; see at least paragraphs 0135-0138.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Craner in view of Itakura by the teachings of Fingal by having the above limitation so to be able to control playback of media assets; see at least the Abstract.

Claim 65 is rejected on the same grounds as claim 5.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/Primary Examiner, Art Unit 2426